United States Court of Appeals
                     For the First Circuit


Nos. 03-2252


                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      RICHARD CASTELLINI,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on December 15, 2004 is
amended as follows:

     On page 2, line 13, replace "Richard Gonet" with "Michael
Gonet". On page 9, line 10, replace "Dowling" with "Gonet".